              Case 2:20-cv-02466-EFM-TJJ Document 8 Filed 10/30/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

DARCY MILLER,                                         )
                                                      )
                         Plaintiff,                   )
                                                      )
v.                                                    )       Case No. 20-cv-2466-EFM-TJJ
                                                      )
JOHN B. SWEARER and                                   )
MARTINDELL SWEARER SHAFER                             )
RIDENOUR, LLP,                                        )
                                                      )
                         Defendants.                  )


                    NOTICE AND ORDER TO PLAINTIFF TO SHOW CAUSE

          To Plaintiff Darcy Miller:

          On September 20, 2020, Plaintiff Darcy Miller filed a Complaint asserting diversity

jurisdiction and naming as Defendants John B. Swearer and Martindell Swearer Shafer Ridenour,

LLP.1 The Complaint fails to allege facts sufficient for the Court to determine whether diversity

of citizenship exists, as § 1332 requires. The Complaint alleges that Defendant John B. Swearer

is a citizen and resident of the state of Kansas.2 In paragraph 3 of the Complaint, Plaintiff further

alleges that Martindell Swearer Shafer Ridenour, LLP “is a limited liability partnership

registered in the State of Kansas, with offices located at 20 Compound Drive, Hutchinson,

Kansas, regularly engaging in the business of providing legal services within the state of




1
    ECF No. 1.

2
    Id. ¶2.
              Case 2:20-cv-02466-EFM-TJJ Document 8 Filed 10/30/20 Page 2 of 3




Kansas.”3 The Complaint also alleges Plaintiff is a citizen and resident of Missouri.4 On

October 29, 2020, Defendants John B. Swearer and Martindell Swearer Shafer Ridenour, LLP

filed their Answer and admitted that Defendant Martindell Swearer Shaffer Ridenour, LLP is a

limited liability partnership registered in the State of Kansas with offices as indicated, and is

regularly engaged in providing legal services within the State of Kansas.5

          For diversity jurisdiction purposes, a person is a citizen of the state where she resides.6

The citizenship of a business entity is determined by its organizational structure. If the business

is a corporation, it is a citizen of the state where it is incorporated and the state where its

principal place of business is located.7 If the business is a limited partnership, its citizenship is

determined by the citizenship of each partner.8

          Here, the Complaint identifies Defendant Martindell Swearer Shaffer Ridenour, LLP’s

organizational structure as a limited partnership. But neither Plaintiff nor Defendants identify the

citizenship of any of the members of Defendant Martindell Swearer Shaffer Ridenour, LLP. The

allegations thus fail to establish Defendant Martindell Swearer Shaffer Ridenour, LLP’s citizenship

for diversity jurisdiction purposes.



3
    Id. ¶3.

4
    Id. ¶1.

5
    ECF No. 7 ¶3.

6
    Smith v. Cummings, 445 F.3d 1254, 1260 (10th Cir. 2006).

7
    28 U.S.C. § 1332(c)(1); Newsome v. Gallacher, 722 F.3d 1257, 1267 (10th Cir. 2013).
8
  See Watkins v. Terminix Intern. Co., Ltd. P’ship, 976 F. Supp. 1397, 1398 (D. Kan. 1997)
(whether limited partnership has citizenship which is diverse from that of plaintiff depends on
citizenship of respective partners).

                                                    2
          Case 2:20-cv-02466-EFM-TJJ Document 8 Filed 10/30/20 Page 3 of 3




          Plaintiff bears the burden to establish that federal court jurisdiction is proper.9 In

addition, the Court has an independent obligation to satisfy itself that subject matter jurisdiction

is proper,10 and, “without jurisdiction, must dismiss the case.”11

          The Court cannot determine the citizenship of Defendant Martindell Swearer Shaffer

Ridenour, LLP from the information Plaintiff has provided in the Complaint. Consequently, the

Court cannot conclude that Plaintiff and Defendants are diverse for purposes of subject matter

jurisdiction. The Court thus directs Plaintiff to show cause in writing on or before November

13, 2020 why the Court should not dismiss this case because it lacks subject matter jurisdiction

over the action.

          IT IS THEREFORE ORDERED that on or before November 13, 2020, Plaintiff

Darcy Miller is required to show good cause in writing to U.S. District Judge Eric F. Melgren

why the court should not dismiss this action for lack of subject matter jurisdiction.

          IT IS SO ORDERED.

          Dated in Kansas City, Kansas on this 30th day of October, 2020.




                                                          Teresa J. James
                                                          U. S. Magistrate Judge




9
    Wanjiku v. Johnson County, Kansas, 173 F. Supp.3d 1217, 1223 (D. Kan. 2016).

10
     Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011).

11
     Wanjiku, 173 F. Supp.3d at 1223.


                                                     3
